Bloodwoeth, J.
1. In the petition for certiorari the only errors alleged, other than that the verdict was contrary to law and the evidence, were: (1)' The-overruling of the petitioner’s objections to an amendment to the defendant’s plea'; and (2) the allowance of certain testimony, over .the objections of the petitioner. In the answer of the magistrate (to which no tr.averse or exception was filed) it does not appear what were the petitioner’s, objections to the allowance of the amendment, or to the admission of the testimony. Under such.a condition of the record this court can not say that the trial court erred, either in allowing the amendment or in admitting the testimony.
2. There was some evidence in support of the 'verdict, and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, P. J., and Harwell, J., coneur.